Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or disclose the following combination of elements of the independent claims as amended: 
Claims  1 and 16: wherein the touch area has two opposite edges, the photosensitive reflectors disposed at the edge of the touch area comprise two groups of photosensitive reflectors disposed at the two opposite edges of the touch area, respectively, and one laser beam emitted by one laser transmitter is reflected back and forth by reflection layers of the two groups of the photosensitive reflectors at two opposite edges so as to form a plurality of reflection points at each of the two opposite edges, and the plurality of reflection points are distributed along an extension direction of the edge of the touch area.

Claim 6:  wherein the touch area has two opposite edges, the photosensitive reflectors disposed at the edge of the touch area comprise two groups of photosensitive reflectors disposed at the two opposite edges of the touch area, respectively, and one laser beam emitted by one laser transmitter is reflected back and forth by reflection layers of the two groups of the photosensitive reflectors at two opposite edges, and wherein the at least one laser transmitter comprises three laser transmitters, the laser induced touch device has three adjacent vertexes, and the three laser transmitters are disposed on the three adjacent vertexes, respectively, to form three vertexes of a triangle.

By virtue of their dependency, claims 2-5 and 7-15, 17, 18, and 21-22 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al., US 2012/0169666 A1: describing reflectors across from each other at opposite sides therein; 
	Yu et al., US 2011/0254809 A1: describing touch sensitive device with photo sensor and light reflector described therein; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623